Citation Nr: 0725730	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  02-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
glaucoma.

2.  Entitlement to service connection for glaucoma. 

3.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
right knee, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Columbia, South Carolina.

The veteran provided testimony at a hearing on appeal before 
the undersigned Veterans Law Judge in July 2004, in 
Washington, DC.  A transcript of that hearing has been 
produced and has been included in the claims folder for 
review.

In October 2004 the Board remanded this matter for further 
development and to address due process concerns.  This case 
is returned to the Board for further consideration.

The reopened claim for service connection for glaucoma along 
with the issues of increased evaluations for the left and 
right knee are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the veteran if further 
action is required on the part of the veteran.



FINDINGS OF FACT

1.  An October 1996 rating decision denied the veteran's 
claim for service connection for glaucoma.  The veteran was 
provided notification of the rating decision and of his 
appellate rights later in October 1996; however, he did not 
appeal this determination.

2.  New evidence received since the October 1996 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1996 decision, denying a claim for service 
connection for glaucoma, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1996 decision, and the claim for service connection 
for glaucoma is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in April 2003.  A duty to assist letter addressing 
the new and material issue was issued in the same month prior 
to the August 2003 rating decision that denied this issue.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also 
addressed the question of new and material evidence and 
addressed the full criteria.  Additional notice was sent in 
December 2004.  

The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The document also provided the veteran with the 
correct law addressing the issue of new and material evidence 
as well as explaining in detail what evidence the veteran 
must submit to reopen his claim.  In the more recent case of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) further held "VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim." Kent at 9 (emphasis 
added).  VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  The representative in his May 2007 
brief has argued that the notice continues to be inadequate.  
In this case, the veteran is not prejudiced by the RO's 
failure to fully address the basis for the prior final 
denials, as the Board is reopening this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  All 
available service medical records were previously obtained 
and associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
is sufficient to reopen this claim and an examination will be 
scheduled on remand.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran is not 
prejudiced, as this claim is being reopened and these matters 
will be addressed by the AOJ on remand.  

II. New and Material Evidence

The veteran's claim for glaucoma was previously denied in 
October 1996.  Notice of this decision was sent in the same 
month.  This decision denied his claim based on there being 
no evidence of any diagnosis of glaucoma shown in records 
from service, nor presently shown from the VA records 
including VA examination..  The veteran did not appeal this 
decision and it became final.  He filed his claim to reopen 
in April 2003.

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Among the evidence received prior to October 1996 were 
service medical records wherein the veteran was seen in 
January 1991 following trauma to the right eye after he ran 
into an object.  The initial impression was blunt trauma to 
the right eye.  He continued to have right eye problems in 
May 1991 when he was referred to ophthalmology for a history 
of the right eye injury in early 1991.  The ophthalmologist 
examined him in June 1991 and diagnosed him with traumatic 
aniscovia, anisometropia and asthenopid secondary to 
anisometropia.  His May 1996 retirement examination revealed 
abnormal findings for both eyes of bilateral annulus 
conjunctivae.  The report of medical history was significant 
for an eye injury in January 1991 which was evaluated and 
treated with medication.  The veteran was also noted to be 
treated for diabetes mellitus and hypertension.  

Also received prior to October 1996 was the report of a VA 
general medical examination of October 1996 which noted the 
history of eye trauma in service where he was said to have 
been hit in the right eye with a wire, was seen by an 
ophthalmologist and prescribed eye drops.  Since 1990 he has 
noted an intermittent floater and was told at one time he may 
have increased pressure in the right eye.  He was also told 
he had diabetic changes.  Physical examination yielded no 
significant findings and he was assessed with a history of 
trauma, to be further evaluated by opthalmology.  

Finally also received prior to October 1996 was the report of 
a VA opthalmological examination in which the examiner 
reported a history of microphema right eye secondary to blunt 
trauma.  Review of medical records from that time included 
intraocular pressure of 18 in both eyes and records reporting 
ansicoria of the right eye.  Also he was recently diagnosed 
with diabetes mellitus Type II, hypertension and 
hypercholesteremia.  The records review also indicated a 
questionable history of ocular hypertension in June 1996 but 
review of medical records showed no increased intraocular 
pressure reading.  He was also noted to have a diagnosis of 
retinochisis in the left eye in June 1996.  Visual 
examination revealed 20/20 vision in both eyes and full 
visual fields.  External examination showed a hyperpigmented 
scar from the right cheek to lower lid of the right upper lid 
said to be present since birth.  Other findings included 
intraocular pressure of 21 in the right eye and 16 left eye.  
Slit lamp was significant for iris stromal tears at 3:00 
o'clock and 5:30 in the right eye, which did not reach the 
pupillary margin.  Gonioscopy revealed wide 360 degree 
ciliary body band in the right eye and a scleral spur in the 
left.  Dilated fundus was normal except for white without 
pressure inferiorly in the left eye.  Both optic nerves were 
healthy.  The examination was significant for a 360 degree 
depression and inferiorly in the left eye.  The impression 
was history of blunt trauma with micro hyphemia right eye in 
January 1991, iris stromal scars right eye leading to mild 
traumatic aniscoria right eye greater than left secondary to 
blunt trauma.  Also diagnosed was angled recession right eye 
most likely secondary to blunt trauma.  There was no current 
evidence of glaucoma, however this angled recession did place 
the veteran at risk to develop angled recession glaucoma in 
the future.  His prognosis was good with appropriate follow 
up at least annually to screen for angled recession glaucoma 
of the right eye.  

The evidence submitted since 1996 reflect no evidence 
suggestive of possible glaucoma until 2002, with evidence 
from 2002 and thereafter at first only suggesting a possible 
diagnosis of glaucoma, and later showing treatment for a 
confirmed diagnosis of glaucoma.  Charleston Naval Hospital 
Records from March and April 2002 addressing complaints of 
cloudy vision in the right eye, suggest that the veteran 
might be suffering from possible glaucoma but that further 
testing was required.  Another record from April 2003, 
suggests that the veteran had a previous diagnosis or history 
of glaucoma.  A private medical record from the Carolina 
Eyecare Physicians, dated December 2003, gives a diagnosis of 
glaucoma, and simultaneously diagnosed glaucoma suspect, but 
lacked supportive documents to confirm the diagnoses.  

Later documents from the Carolina Eyecare physicians clearly 
confirm a diagnosis of glaucoma.  In March 2004 the veteran 
underwent punctual plasty of both eyes for a history of 
tearing/pooling of tears with suspicion of lacrimal drainage 
system and obstruction.  The records subsequent to this 
procedure reflect extensive follow up, and a billing record 
from May 2004 reflected a diagnosis of glaucoma, "chronic 
open ang."  Likewise a record from July 2004 following up 
the punctual plasty noted complaints of "cloudy vision" and 
gave the following diagnoses of chronic open angle glaucoma 
(COAG), along with diagnoses of insulin dependent diabetes 
mellitus, and cataracts.  

At the veteran's July 2004 Travel Board hearing, the 
veteran's representative argued that there was a definite 
diagnosis of glaucoma and that the claim should be reopened.  
The veteran testified that a private doctor linked his 
glaucoma to his diabetes.  

A December 2004 letter from R.G.R. M.D., a specialist in both 
comprehensive ophthalmology, consultative ophthalmology, with 
the Carolina Eyewear Physicians, who stated that the veteran 
is being treated for glaucoma with Alphagan P. twice a day 
both eyes, and Travatan every night, both eyes.  

VA treatment records from 2005 reflect that the veteran's 
problem list as of June 2005 included a diagnosis of 
glaucoma.  

The Board finds that the evidence submitted following the 
October 1996 decision is new evidence which is not redundant 
or cumulative of other evidence previously considered.  In 
addition, the Board finds that the additional evidence is 
material as it relates to an unestablished fact necessary to 
substantiate the claim.  At minimum, the record establishes 
that the veteran now has a confirmed diagnosis of glaucoma as 
pointed out above.  Most significantly this diagnosis of 
glaucoma when considered with the previous evidence including 
the history of right eye injury and the 1996 VA examiner's 
opinion that the right eye injury residuals of angled 
recession did place the veteran at risk to develop angled 
recession glaucoma in the future.  In essence, in connection 
with evidence previously assembled, the new VA and private 
medical records and the recent change in the interpretation 
of the law with respect to the adjudication of claims 
involving pre-existing conditions and the application of the 
presumption of soundness now raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2006).  
Additionally, this diagnosis of glaucoma is significant in 
light of the veteran's contentions that it may be caused or 
aggravated by his currently service-connected diabetes 
mellitus, also of record.  

Accordingly, the Board concludes that the evidence submitted 
subsequent to the October 1996 decision is new and material, 
and the claim for service connection of glaucoma is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for glaucoma is reopened.  
To this extent, the claim is granted.

REMAND

As noted above, the claim for entitlement to service 
connection for glaucoma was reopened based on the receipt of 
new and material evidence.  The evidence now shows a 
diagnosis of glaucoma for which he is receiving treatment.  
The claim was previously denied in part because he did not 
have a confirmed diagnosis of glaucoma.  

The Board notes that the veteran in his July 2004 hearing 
testified that he had received treatment from a physician who 
suggested that his glaucoma may have been caused or 
aggravated by his diabetes symptoms.

To date no examination has been scheduled to address the 
etiology of the veteran's glaucoma to include consideration 
of whether the in-service right eye injury may have triggered 
its onset, as well as whether it may be caused or aggravated 
by his service-connected diabetes.  

Under the provisions of 38 C.F.R. § 3.310(a) (2006), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition," with 
compensation being paid "for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation." Allen v. Brown, 7 Vet. 
App. 439 (1995).

Regarding the claim for increased ratings of the right and 
left knees, although the RO considered the applicability of 
VAOPGPREC 9-98 and VAOPGCPREC 9-2004 addressing separate 
ratings for loss of motion for arthritis and instability of 
the knee, as well as considering separate ratings for flexion 
and extension, the Board finds that these issues must be 
remanded again for proper development, in light of additional 
evidence received.  Specifically the Board finds that a new 
examination is necessary to ascertain the current level of 
disability in each knee.  The most recent examination was 
conducted in May 2003, which is now over 4 years old.  Since 
this examination, medical evidence has been obtained which 
suggests a possible worsening of symptoms.  Among this 
evidence includes medical records from 2005 which show the 
veteran to be receiving steroid injections for each knee and 
to complain of severe pain in the knees, although ranges of 
motion of the knee appear to be full.  He is also shown to be 
receiving physical therapy and uses braces on both knees.  An 
August 2005 record even suggests that referral to a joint 
specialist for consideration of a total knee arthroplasty may 
be in order if there were no improvement following 
injections.  In light of this additional evidence of 
bilateral knee symptoms a new examination is indicated to 
address current symptomatology in light of functional 
limitations contemplated by 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2006).  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, regarding these claims on appeal.  
Dingess, supra.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the issues appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  

(a) The AOJ must send the veteran a 
corrective notice addressing the 
increased rating claims, that explains 
the information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006);  

(b) The AOJ must also send the veteran a 
corrective notice addressing the service 
connection claim, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra. 

(c) The notice regarding both the service 
connection and increased rating issues 
must also (1) informs him of what he 
needs to provide; (2) what information VA 
has or will provide; and (3) request or 
tell the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should contact the veteran 
and ask that he identify the source of 
private medical treatment for his 
glaucoma said to have linked this 
disorder to his diabetes, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AOJ should obtain records of VA 
treatment for the veteran's bilateral 
knee disorder after August 2005.  If the 
above-mentioned records are not 
available, that fact should be entered in 
the claims file.

4.  Thereafter, the AOJ should schedule 
the veteran for an eye disorders 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's glaucoma.  The 
examination should determine whether any 
glaucoma is due to the right eye injury 
in service, as well as whether any 
glaucoma is due to or aggravated by the 
service-connected diabetes.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examination report 
must be annotated in this regard.  The 
examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
his glaucoma.  Specifically, the examiner 
is requested to provide an opinion as to 
(1) the nature of the veteran's claimed 
glaucoma (2) the medical probability that 
any diagnosed glaucoma began in service, 
to include whether it was caused by the 
right eye injury documented in service 
(3) the medical probability that any 
diagnosed glaucoma is related to the 
appellant's service-connected diabetes 
and (4) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's diabetes aggravated 
or contributed to or accelerated any 
diagnosed glaucoma beyond its natural 
progression.  If the appellant's service-
connected diabetes aggravated or 
contributed to or accelerated any 
pathologic process of any glaucoma, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of glaucoma itself or as opposed 
to other possible contributing factors.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  After completion of the above 
development, the AOJ should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and extent of his 
service-connected left and right knee 
disabilities.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted, to include X-rays.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, and note (1) whether the 
veteran does or does not have recurrent 
subluxation or lateral instability of the 
left knee and right knee, and (2) the 
active and passive range of motion of the 
left knee and right knees in degrees.  
The examiner also should comment on the 
functional limitations caused by the 
veteran's service-connected left knee and 
right knee disability.  It is requested 
that the examiner address the following 
questions: (a) Does the left knee and 
right knee disability cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy?  If the 
severity of these manifestations cannot 
be quantified, the examiner should so 
indicate.  Specifically, the examiner 
must address the severity of painful 
motion from intermediate degrees to 
severe.  The examiner must note at what 
degree in the range of motion that pain 
is elicited as well as the severity of 
such pain.  (b) With respect to 
subjective complaints of pain, the 
examiner should comment on whether the 
subjective complaints are supported by 
objective findings; whether any pain is 
visibly manifested upon palpation and 
movement of the left and right knee; and 
whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment of the 
knees due to pain attributable to the 
service-connected disabilities.

6.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
any benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
as well as the decision reached in Allen, 
supra regarding the service connection 
claim and to include consideration of 
VAOPGCPREC 9- 2004, as well as 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261, 5262 
for the increased ratings claims.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


